Case 1:20-cv-00984-RJJ-SJB ECF No. 61, PageID.587 Filed 06/23/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



XAVIER MUNOZ,

               Plaintiff,
                                                              CASE NO. 1:20-CV-984
v.
                                                              HON. ROBERT J. JONKER
PHILIP STRONG, et al.,

            Defendants.
__________________________________/

                                        INTRODUCTION

       Plaintiff Xavier Munoz was enrolled as a student at Michigan State University in the Fall

of 2020. In October of 2020, the University suspended him for one semester based on its

determination that plaintiff violated school policy by stalking a former girlfriend a year earlier, in

the Fall of 2019. Plaintiff served notice of his intention to challenge the suspension as a violation

of due process. He says this triggered an additional retaliatory disciplinary warning from the

University. Plaintiff has since earned his degree from the University, but he maintains this action

to clear his disciplinary record, which he says was imposed in violation of procedural due process,

and of the First Amendment. In his Second Amended Complaint (”SAC”), ECF No. 39 at paras.

81, 89, he seeks prospective injunctive relief against various University officials he says are

responsible for imposing, recording or disseminating information about his disciplinary

record. He also seeks damages. Id. Defendants move to dismiss on multiple grounds.
Case 1:20-cv-00984-RJJ-SJB ECF No. 61, PageID.588 Filed 06/23/21 Page 2 of 4




                                    ELEVENTH AMENDMENT

        Defendants first say plaintiff’s claims are barred by the Eleventh Amendment. And as to

any requested relief beyond prospective injunctive relief, defendants are correct. Plaintiff has

explicitly stated in both the caption and substantive allegations of the SAC that he is suing the

named officers in their official capacities, not their individual capacities. And as the Supreme

Court stated in Will v. Michigan Dep’t of State Police, 491, U.S. 58, 71 (1989) (internal citation

omitted), “a suit against a state official in his or her official capacity is not a suit against the official

but rather is a suit against the official’s office. As such, it is no different from a suit against the

State itself.” Accordingly, defendants’ motion to dismiss is GRANTED to the extent plaintiff

seeks any relief other than prospective injunctive relief.

        As to plaintiff’s request for prospective injunctive relief, however, the outcome is

different. In Will, the Supreme Court was not dealing directly with the Eleventh Amendment, but

with the related question of who qualifies as a “person” subject to suit under Section 1983. In that

context, the Court held that officers sued in their official capacity are not Section 1983 persons

any more than is the State itself. And in other cases, the Court has applied that same logic to

application of the Eleventh Amendment’s sovereign immunity. But all that said, plaintiff’s claims

for prospective injunctive relief fall squarely within the Ex parte Young doctrine, which permits

suits against state officials under Section 1983 to restrain future unconstitutional conduct. Will,

491 U.S. at 71 n. 10. This is so because the Young fiction treats the named state officials as stripped

of their official capacity to they extent they act unconstitutionally. Plaintiff may not have pleaded

this in the clearest or most traditional way, but he plainly means to invoke this well-established

pathway for raising constitutional claims for prospective injunctive relief. ECF No. 59, at

PageID.561-562. Even the defense motion appears to recognize this. ECF No. 53, at PageID.465.



                                                     2
Case 1:20-cv-00984-RJJ-SJB ECF No. 61, PageID.589 Filed 06/23/21 Page 3 of 4




                                 FAILURE TO STATE A CLAIM

        The balance of defendants’ motion is denied on the present record. In the first place, the

defense motion introduces at least some new documents that are not part of the plaintiff’s

complaint itself. This alone suggests the motion is better resolved on Rule 56 after plenary

discovery. Fed. R. Civ. P. 12(d). But even more significantly, the defense motion does not fully

accept all of plaintiff’s well-pleaded allegations in making the case for dismissal. For example,

the defense motion repeatedly asserts that plaintiff admitted—or at least did not deny—the charges

against him in the underlying disciplinary proceedings. But the allegations of the SAC are to the

contrary. See, e.g., ECF No. 39, at paras. 33 (plaintiff “does not admit to violating the RVSM”);

61 (plaintiff “denies violating the RVSM”). Similarly, the defense motion asserts that plaintiff

waived1 his right to participate in the hearing process offered, but plaintiff’s allegations are that

there was no hearing or other meaningful and unbiased process available to him. See, e.g. ECF

No. 39, at paras. 19-21, 23, 30-31-32, 36, 65-66, and 72. Maybe the defense view of the facts will

ultimately be vindicated, but in considering a Rule 12(b)(6) motion, the Court must accept the

plaintiff’s version.

        On the plaintiff’s version of the facts, the Court is satisfied there are sufficient facts pleaded

to allow plaintiff’s claims to proceed. Everyone agrees that procedural due process is implicated

when a public university imposes a suspension of this magnitude. The only question is what the

particular requirements of notice and an opportunity to be heard are in this context. That is a

necessary fact-based inquiry. And plaintiff has sufficiently articulated alleged flaws in the process




1 The Sixth Circuit has recently clarified important differences between waiver, forfeiture and
invited error. United States v. Montgomery, ____ F.3d ____, 2021 WL 2070639 (May 24,
2021). Factual development will be needed in this case to ensure proper characterization of the
impact of how the parties interacted, or did not interact, in the disciplinary process.
                                                    3
Case 1:20-cv-00984-RJJ-SJB ECF No. 61, PageID.590 Filed 06/23/21 Page 4 of 4




that could plausibly amount to a due process violation. As to the First Amendment retaliation

claim, the court is satisfied for Rule 12(b)(6) purposes that the October 29, 2020, warning letter

may plausibly amount to an adverse action. By its own terms, the letter expresses formal

disapproval of plaintiff’s actions. And beyond that, the letter expressly references the prior

suspension that plaintiff is also challenging. There is also, for Rule 12(b)(6) purposes, a plausible

factual connection between plaintiff’s protected conduct and the allegedly retaliatory warning. In

particular, the warning letter followed plaintiff’s threat to sue by a matter of a few days. Moreover,

the plaintiff’s alleged wrongdoing was simply responding to a professor’s email regarding a class

in which he was enrolled for the Fall 2020 semester before the announced suspension. Such an

exchange was understandable, at a minimum, and arguably inevitable considering the University’s

decision to impose the suspension retroactively.

         Accordingly, the defendants’ Motion to Dismiss (ECF No. 52) is GRANTED only to the

extent that plaintiff is attempting to assert claims for damages or relief other than a prospective

injunction against the named defendants in their official capacities. The Motion is DENIED in all

other respects. The Court will issue a Case Management Order based on the parties’ earlier Joint

Status Report.

         IT IS SO ORDERED.



Dated:      June 23, 2021                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   4
